 Case 15-13132            Doc 183        Filed 06/17/20 Entered 06/17/20 09:52:31                          Desc Main
                                          Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 15 B 13132
                                                      CHAPTER 13
JESSE L. HINTON
                                                      JUDGE JACQUELINE P COX

          DEBTOR                                      NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WILMINGTON SAVINGS FUND




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

19          29         XXXXXX3205                                    $9,683.92          $9,683.92          $9,683.92

Total Amount Paid by Trustee                                                                               $9,683.92



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                          X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
 Case 15-13132           Doc 183        Filed 06/17/20 Entered 06/17/20 09:52:31                     Desc Main
                                         Document Page 2 of 2


                                                                                            CASE NO. 15-13132-JPC



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 17th day of June, 2020.


Debtor:                                               Attorney:
JESSE L. HINTON                                       DANIEL M MOULTON
10629 S. EBERHART                                     10150 S WESTERN AVE #REAR
CHICAGO, IL 60628                                     CHICAGO, IL 60643
                                                      via Clerk's ECF noticing procedures

Creditor:                                             Mortgage Creditor:
WILMINGTON SAVINGS FUND                               URBAN PARTNERSHIP BANK
% SHELLPOINT MORTGAGE                                 75 REMITTANCE DR
PO BOX 10826                                          PO BOX 19260
GREENVILLE, SC 29603-0826                             CHICAGO, IL 60619-0260

Mortgage Creditor:                                    Creditor:
JPMORGAN CHASE BANK                                   SHELLPOINT MORTGAGE SVC
% CODILIS & ASSOCIATES PC                             PO BOX 10826
15W030 N FRONTAGE RD STE 100                          GREENVILLE, SC 29603-0826
BURR RIDGE, IL 60527

Mortgage Creditor:                                    Mortgage Creditor:
HEAVNER BEYERS & MIHLAR LLC                           IRA T NEVEL
111 EAST MAIN ST                                      175 N FRANKLIN # 201
DECATUR, IL 62525                                     CHICAGO, IL 60606

ELECTRONIC SERVICE - United States Trustee


Date: June 17, 2020                                                 /s/ TOM VAUGHN
                                                                    TOM VAUGHN
                                                                    CHAPTER 13 TRUSTEE
                                                                    55 E. MONROE STREET, SUITE 3850
                                                                    CHICAGO, IL 60603
